         Case 8:20-cv-00654-DOC-KES Document 14 Filed 07/07/20 Page 1 of 4 Page ID #:100
Name and address:
                             Todd C. Toral
                          Jenner & Block LLP
                      633 West 5th St., Suite 3600
                        Los Angeles, CA 90071

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER
Arifur Rahman et al.
                                                         Plaintiff(s),                                8:20-cv-00654

                 v.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
Marriott International, Inc. et al.                                                 TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Schauf, Zachary C.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here if federal government attorney
Jenner & Block LLP
Firm/Agency Name
1099 New York Ave. NW                                                    (202) 637-6379                        (202) 639-6066
Suite 900                                                                Telephone Number                      Fax Number
Street Address
Washington, DC 20001                                                                             zschauf@jenner.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
Marriott International, Inc.                                                Plaintiff(s)    Defendant(s)      Other:
                                                                            Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission             Active Member in Good Standing? (if not, please explain)
United States Supreme Court                                 11/5/2018               Yes.
United States Ct. of Appeals, First Circuit                 5/20/2019               Yes.
United States Ct.of Appeals, Second Circuit                 1/13/2016               Yes.

G-64 (02/20)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
Case 8:20-cv-00654-DOC-KES Document 14 Filed 07/07/20 Page 2 of 4 Page ID #:101




        7/2/2020
         Case 8:20-cv-00654-DOC-KES Document 14 Filed 07/07/20 Page 3 of 4 Page ID #:102

SECTION III - DESIGNATION OF LOCAL COUNSEL
Todd C. Toral
Designee's Name (Last Name, First Name & Middle Initial)
Jenner & Block LLP
Firm/Agency Name
633 West 5th St.                                                  (213) 239-2294                           (213) 239-5199
Suite 3600                                                        Telephone Number                         Fax Number
Street Address                                                    ttoral@jenner.com
Los Angeles, CA 90071                                             Email Address
City, State, Zip Code                                             197706
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.
               Dated 7/2/2020                                     Todd C. Toral
                                                                  Designee's Name (please type or print)


                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  Additional Admissions for Zachary C. Schauf:
  United States Ct. of Appeals, Seventh Circuit - Admitted 4/3/2015
  United States Ct. of Appeals, D.C. Circuit - Admitted 10/16/2017
  United States District Ct., District of Columbia - Admitted 8/6/2018

  Bar Admission: District of Columbia, 7/11/2014




G-64 (02/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                       Page 3 of 3
Case 8:20-cv-00654-DOC-KES Document 14 Filed 07/07/20 Page 4 of 4 Page ID #:103




     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that



                          Zachary C Schauf
            was duly qualified and admitted on July 11, 2014 as an attorney and counselor entitled to
                       practice before this Court; and is, on the date indicated below, a(n)
                                 ACTIVE member in good standing of this Bar.




                                                                               In Testimony Whereof,
                                                                           I have hereunto subscribed my
                                                                           name and affixed the seal of this
                                                                                Court at the City of
                                                                            Washington, D.C., on July 1,
                                                                                        2020.




                                                                                 JULIO A. CASTILLO
                                                                                   Clerk of the Court




                                                                      Issued By:
                                                                               District of Columbia Bar Membership




   For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                       memberservices@dcbar.org.
